Citation Nr: 1419510	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  04-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as due to exposure to herbicides or secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board previously remanded the claim for additional development in November 2005, September 2009, and August 2011.  In November 2012 the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veteran Claims (Court).  The parties then entered into a Joint Motion for Remand (JMR) in June 2013 in which they agreed to vacate the Board's November 2012 rating decision and return the case to the Board.  The Board then remanded the claim in October 2013.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 Appellate Brief, the Veteran's representative raised an expanded theory of entitlement for service connection.  Specifically, he asserted that herbicide exposure can cause insulin resistance, which has been linked to the development of hypertension.  He cited to a medical study.  As such, a medical opinion is required to address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a notice letter to the Veteran, which includes information regarding what evidence is necessary to substantiate a claim for service connection on a secondary basis.  

2.  After the above development has been completed, the RO/AMC should obtain a VA medical opinion to determine the nature and etiology of any hypertension that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the RO/AMC should schedule such an examination.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has hypertension that is caused by or permanently aggravated by herbicide exposure.  In so doing, the examiner should address the medical study referenced in the April 2014 appellate brief.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



